DETAILED ACTION

Claims 63-90 are pending and under examination in this application. The present
application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 

Applicant’s election of Group I, namely claims 63-66 and 84, drawn to a three dimensional (3D) model of a tumor comprising a synthetic material and a plurality of cell types being arranged in high matchability to a 3D image of the tumor in the reply filed on 08/26/2022 is acknowledged. 

After further consideration, the restriction between Group I, namely claims 63-66, and 84, Group II, namely claims 67-72, 82-83, and 85, and claims 73-81 is withdrawn. Claims 86-90 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Since applicant has not indicated that their election was made with or without traverse, and further has not provided any arguments traversing the grounds for restriction, the restriction requirement is considered to have been made without traverse. (MPEP § 818.01(a)). Claims 63-85 are therefore currently under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2020, 08/20/2020, and 09/12/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copied of the 1449s are attached to this action.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-66, 76-81, and 83-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 63, it recites “high matchability to a 3D image of said tumor”. The term “high” is a relative term of degree that causes ambiguity and renders the claim indefinite. The specification does not provide some standard for measuring the degree of matchability claimed so it is unclear what the term “high matchability” means or what level of matchability qualifies as “high” matchability. A 3D image of a tumor depends on the type of the tumor, its size, or where it came from. In the interest of compact prosecution, the limitation “high matchability to a 3D image of said tumor” has been interpreted to be any tumor shape that resembles a naturally occurring tumor, which includes a spheroid. Claims 64-66 and 84, which are dependent on claim 63, are similarly rejected.

Regarding claim 76, it recites “optionally a surrounding environment of said tumor”.  The term “Optionally” creates ambiguity and renders the claim indefinite because it is unclear whether “imaging” requires the extra step of imaging “a surrounding environment of said tumor”. Claim scope is not limited by claim language that suggests or makes optional, but does not limit a claim to a particular structure, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. Claims 77-81, and 83, which are dependent on claim 76, are similarly rejected.

Regarding claim 77, it recites “cell suspension comprises a plurality of cell suspensions fractionating a plurality of cell types”.  This appears to conflict with the recitation “cell suspension comprising a plurality of cell types” in claim 76, introduces ambiguity, and renders the claim indefinite. It is unclear whether the plurality of cell suspension fractionating a plurality of cell types limit each cell suspension to a single cell type or that the cell suspension has more than one cell type as claimed in claim 76. Therefore, the metes and bounds of the method claim cannot be determined.

Regarding claim 79, it recites “said hardened synthetic material” and “said chemical, physical and/or mechanical property”. There is insufficient antecedent basis for these limitations in the claim, or in claim 76 from which it depends, which renders the claim indefinite. See MPEP 2173.05(e). Also, the claim recites “at a pre-determined target location in the 3D tumor model”. The recitation is very broad and the location could be inside versus outside or outside versus inside, so it is unclear what location in the 3D tumor model is claimed. In view of the substantial issues of indefiniteness related to lack of antecedent basis for a number of terms recited in claim 79, the metes and bounds of the structures recited in this claim cannot be determined. Therefore, further examination of claim 79 under 35 U.S.C. 102 and 103 is precluded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 63, 64, 66, 67, 68, 72, and 84-85 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Sears et al. (Sears et al., ‘Three-dimensional Bioprinted Pancreatic Tumor Model’, US Patent Application US 2016/0040132 A1, published 02/11/2016; filed on 08/06/2015).

Regarding claims 63, 64, 66, 67, 68, 72, and 84-85, Sears et al. teaches a three-dimensional, engineered, pancreatic tumor model comprising stromal microenvironment that comprises pancreatic stellate cells and endothelial cells, a tumor tissue comprising pancreatic cancer cells, and immune cells (paragraph 007, page 2, lines 1-3). Sears et al. further teaches that the pancreatic cancer cells comprise disassociated primary patient tumor (paragraph 007, page 2, lines 7-8) and the primary cells are isolated from the same patient (paragraph 0102, page 18, lines 1-4). This is interpreted as having a full HLA match. Sears et al. teaches a method of generating this 3D tumor model and a method for identifying a therapeutic agent for pancreatic cancer in an individual (paragraph 0039, page 6, lines 1-2) and these methods comprise bioprinting a stromal bio-ink comprising the pancreatic stellate cells and the endothelial cells and a tumor bio-ink comprising the pancreatic cancer cells and maturing the deposited bio-ink in a biocompatible multi-well container with media to culture the cells in-vitro to allow them to cohere to form the 3D tumor model (paragraph 0008, page 2, lines 1-7). Sears et al. also teaches culturing the bioprinted tumors in-vivo (FIG. 12A). Having two different bio-inks: stromal and tumor is interpreted as plurality of cell suspensions fractionating a plurality of cell types. Sears et al. also teaches using the 3D engineered model in therapy screening and discovery by applying a candidate therapeutic agent to the tumor model using a biocompatible multi-well container, measuring viability of the pancreatic cancer cells, and selecting a therapeutic agent for the individual based on the measured viability of the pancreatic cancer cells (paragraph 0100, page 17, lines 4-9 and paragraph 0101, page 18, lines 1-2 and 5-7). Sears et al. also teaches that stromal bio-ink and the tumor bio-ink comprises a hydrogel (paragraph 0008, page 2, lines 12-13). Sears et al. also teaches that the bio-inks of the tumor model comprise non-cellular components, such as synthetic polymers and an extrusion compound, such as extracellular matrix components (paragraph 61, page 10, lines 1-6). Sears et al. further teaches that the engineered tumor model comprises cell solutions, cell suspensions, and a confinement material (paragraph 0049, page 8, lines 1-4) which is selected from hydrogel, NovoGel®, agarose, alginate, gelatin, or Matrigel™ (paragraph 0062, page 10, lines 5-6). Note that the specification of the instant application identifies hydrogel, agarose, alginate, gelatin, and Matrigel™ as thickening agents (instant specification, paragraph 5, page 27, lines 28-30 and paragraph 2, page 38, lines 10-11), which is a limitation recited in claim 67. Also, Sears et al. teaches that the engineered pancreatic tumor tissues are bioprinted in the form of a sphere (paragraph 0085, page 15, lines 4-5). Therefore, by teaching all the limitations of the claims as written, Sears et al. anticipates the instant invention as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 65, 69-71, 73-78, and 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (Sears et al., ‘Three-dimensional Bioprinted Pancreatic Tumor Model’, US Patent Application US 2016/0040132 A1, published 02/11/2016; filed on 08/06/2015). in view of Miller et al. (Miller et al. "Rapid casting of patterned vascular networks for perfusable engineered three-dimensional tissues". Nature Materials. 01 July 2012. 11, 768–774) and Timmins et al. (Timmins et al. "Generation of Multicellular Tumor Spheroids by the Hanging-Drop Method". In: Hauser, H., Fussenegger, M. (eds) Tissue Engineering. Methods in Molecular Medicine™, vol 140. Humana Press.141-151).
Regarding claims 65, 69-71, 73-78, and 80-83, Sears et al. teaches a three-dimensional, engineered, pancreatic tumor model comprising stromal microenvironment that comprises pancreatic stellate cells and endothelial cells, a tumor tissue comprising pancreatic cancer cells, and immune cells (paragraph 007, page 2, lines 1-3). Sears et al. further teaches that the pancreatic cancer cells comprise disassociated primary patient tumor (paragraph 007, page 2, lines 7-8) and the primary cells are isolated from the same patient (paragraph 0102, page 18, lines 1-4). This is interpreted as having a full HLA match. Sears et al. teaches a method of generating this 3D tumor model and a method for identifying a therapeutic agent for pancreatic cancer in an individual (paragraph 0039, page 6, lines 1-2) and these methods comprise bioprinting a stromal bio-ink comprising the pancreatic stellate cells and the endothelial cells and a tumor bio-ink comprising the pancreatic cancer cells and maturing the deposited bio-ink in a biocompatible multi-well container with media to culture the cells in-vitro to allow them to cohere to form the 3D tumor model (paragraph 0008, page 2, lines 1-7). Sears et al. also teaches culturing the bioprinted tumors in-vivo (FIG. 12A). Having two different bio-inks: stromal and tumor is interpreted as plurality of cell suspensions fractionating a plurality of cell types. Sears et al. also teaches using the 3D engineered model in therapy screening and discovery by applying a candidate therapeutic agent to the tumor model using a biocompatible multi-well container, measuring viability of the pancreatic cancer cells, and selecting a therapeutic agent for the individual based on the measured viability of the pancreatic cancer cells (paragraph 0100, page 17, lines 4-9 and paragraph 0101, page 18, lines 1-2 and 5-7). Sears et al. also teaches that stromal bio-ink and the tumor bio-ink comprises a hydrogel (paragraph 0008, page 2, lines 12-13). Sears et al. also teaches that the bio-inks of the tumor model comprise non-cellular components, such as synthetic polymers and an extrusion compound, such as extracellular matrix components (paragraph 61, page 10, lines 1-6). Sears et al. further teaches that the engineered tumor model comprises cell solutions, cell suspensions, and a confinement material (paragraph 0049, page 8, lines 1-4) which is selected from hydrogel, NovoGel®, agarose, alginate, gelatin, or Matrigel™ (paragraph 0062, page 10, lines 5-6). The specification of the instant application identifies hydrogel, agarose, alginate, gelatin, and Matrigel™ as thickening agents (paragraph 5, page 27, lines 28-30 and paragraph 2, page 38, lines 10-11), which is a limitation recited in claim 73. This is interpreted as the thickening agent of the engineered 3D tumor model. Also, Sears et al. teaches that the engineered pancreatic tumor tissues are bioprinted in the form of a sphere (paragraph 0085, page 15, lines 4-5). 

However, Sears et al. fails to teach that the engineered 3D tumor model comprises a perusable vasculature or that the plurality of cells in the tumor model are embedded in the extracellular matrix. Also, Sears et al. fails to teach that the 3D tumor model can be generated using a hanging drop method and that the method of generating the tumor model comprises imaging of the tumor to produce 3D imaging data.

However, Miller et al. supplements Sears et al. by teaching a biocompatible sacrificial material made from mixtures of carbohydrates and a means to print the material to facilitate the rapid casting of patterned 3D vascular networks in engineered tissues (paragraph 2, page 768, column 2, lines 1-5). Miller et al. further teaches a method of generating filamentous carbohydrate glass lattices and the method comprises using a programmable Cartesian coordinate positioning system comprising thermal extrusion and fibre drawing with a 3D printer to generate the 3D matrix (paragraph 4, page 768, column 2, lines 1-5). Miller et al. also teaches that the lattice is encapsulated in Extracellular matrix (ECM) along with a suspension of living cells where a single carbohydrate-glass fibre is encapsulated in a fibrin gel. The encapsulation of the lattice and cells in the extracellular matrix (ECM) qualifies as being “embedded” in extracellular matrix as recited in claims 69 and 73. Also, Miller et al. teaches that after ECM crosslinking, the gel and filament are being immersed in aqueous solution and the dissolved carbohydrates are flowed out of the resulting channel and a perfusable channel results from removing the filament (paragraph 3, page 771, column 2). Miller et al. also teaches using these lattices as a sacrificial element for creating fluidic channels within monolithic cellularized tissue constructs (paragraph 1, column 1, page 770, lines 1-3). Miller et al. further teaches that having a perfusable vessels in a 3D tissue construct allows independent control of network geometry, endothelialization and extravascular tissue (paragraph 1, column 1, page 768, lines 11-13) and the perfused vascular channels sustain the metabolic function of primary cells in engineered tissue constructs that otherwise exhibit suppressed function in their core (paragraph 1, column 1, page 768, lines 10-18). This vessels perfusion in the 3D matrix is similar to what is claimed in claims 65 and 71. 

In addition, Timmins et al. teaches an alternative method of generating a 3D model of a tumor which is the hanging drop method for the cultivation of multicellular tumor spheroid (MCTS) where plurality of cell types, such as endothelial cells and tumor cells are suspended in droplets of medium to generate three-dimensional (3D) model of tumor (paragraph 1, page 141, line 1-3). Timmins et al. further teaches that the method comprises dissociating cells starting from monolayer cell culture, suspending them in a culture medium in-vitro, and incubating them for the cultivation of multicellular tumor spheroids (MCTS) (paragraph 1, page 143). Timmins et al. further teaches using culture medium to dilute the cell suspension before subjecting it to the hanging drop method to obtain the desired cell density (paragraph 1, page 143) since the desired density results in the formation of well-formed spheroids (note 2, page 149). Timmins et al. teaches imaging the resulted 3D tumor spheroids in an inverted position by the confocal microscopy (paragraph 1, page 148, lines 12-14).

Therefore, it would have been prima facie obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention to have modified the three-dimensional pancreatic tumor model of Sears et al. to have it embedded in the Extracellular matrix (ECM) and include a perfused vasculature as taught by Miller et al. in order to allow independent control of network geometry, endothelialization and extravascular tissue (paragraph 1, column 1, page 768, lines 11-13) with a reasonable expectation of success. One would have been motivated to have done so because the perfused vascular channels sustain the metabolic function of primary cells in engineered tissue constructs that otherwise exhibit suppressed function in their core as taught by Miller et al. (paragraph 1, column 1, page 768, lines 10-18).
 Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional pancreatic tumor model of Sears et al. to so that it can be generated using a hanging drop method and imaged it to produce a 3D imaging data of it as taught by Timmins et al. One would have been motivated to have done so because the hanging drop method allows cultivation of the generated three-dimensional (3D) multicellular tumor spheroid (MCTS) as taught by Timmins et al. (paragraph 1, page 141, line 1-3) and the imaging in inverted position prevents disrupting aggregation in order to get the printed 3D model as desired (paragraph 1, page 150, line 18-20).

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANAN ISAM ABUZEINEH whose telephone number is (571)272-9596. The examiner can normally be reached Mon- Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Hanan Isam Abuzeineh 

/H.I.A./
Examiner, Art Unit 1633     


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633